Citation Nr: 1242773	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-32 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a left eye injury.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from August 1974 to August 1976, September 1981 to September 1984, September 2001 to April 2002, and August 2003 to July 2004.  He also had periods of active duty for training (ACDUTRA), to include in July 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  See 38 C.F.R. § 3.156(c) (2012).  Here, it appears that records pertaining to a period of ACDUTRA in July 1994 were not in VA's possession at the time of previous rating decisions in December 2001 and February 2005.  Therefore, pursuant to 38 C.F.R. § 3.156(c), VA must reconsider the Veteran's April 2001 claim of entitlement to service connection for residuals of a left eye injury.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service records include a DA Form 2173, Statement of Medical Examination and Duty Status, dated in July 1994.  This document reflects that the Veteran was struck in the left eye with a piece of plastic tent support.  The injury was considered to have been in the line of duty.  The Veteran was treated at a civilian hospital.  The diagnosis was conjunctivitis secondary to irritation.  A patch and eye drops were prescribed.  An individual sick slip dated July 20, 1994 indicates iritis of the left eye, traumatic versus idiopathic.  

The report of an August 1998 enlistment examination indicates that general eye and opthalmoscopic examinations were normal.  Visual acuity in the left eye was 20/25, correctible to 20/20.  At that time, the Veteran did not report a history of eye problems.

In March 1999 the Veteran certified that he did not have current medical problems and had not had any such problems since his most recent periodic or annual medical screening.  

An individual sick slip dated in July 1999 shows the Veteran's complaints of left eye burning.  Conjunctivitis of the left eye was diagnosed.  

In October 2000 the Veteran certified that he did not have current medical problems and had not had any such problems since his most recent periodic or annual medical screening.  

In December 2000 the Veteran was seen at the Hattiesburg Eye Clinic for reevaluation of iritis/uveitis of the left eye, noted to be secondary to injury.  The diagnosis was iritis, improved.

In March 2001 the Veteran certified that he did not have current medical problems and had not had any such problems since his most recent periodic or annual medical screening.  

A January 2004 report of medical assessment indicates the Veteran's report that his overall health was better compared to his last medical assessment or physical examination.  He identified swollen knee and painful ankles, as well as problems with his gums.  He indicated that he had no other questions or concerns about his health.  With respect to his medical history, the Veteran indicated that he used medication for his eyes, and that he had an eye disorder or trouble.  The examiner noted the eye injury and diagnosis of conjunctivitis, with no complications or sequelae.  An associated January 2004 report of medical examination indicates that the Veteran's eyes were normal.  Distance vision in the left eye was 20/30 and near vision was 20/100.  The summary of defects and diagnoses did not include any comments referable to the Veteran's eyes.  

A May 2004 record from an Army hospital indicates the Veteran's reported history of eye infection.  The Veteran stated that he self-medicated when his eye was red.  The provider noted that it appeared at one time that the Veteran had bilateral synechiae, and that they were still attached at some points.  The Veteran reported that an eye doctor had told him that he had glaucoma.  

On VA examination in April 2010, the Veteran's history was reviewed.  The examiner indicated that the Veteran's in-service injury was to the right eye, and that iritis subsequently developed, which was common with such an injury.  Following examination, diagnoses included chronic, active recurrent iritis in the right eye; papillary synechiae to the lens in the right eye; and 3+ cataract right eye.  With respect to the left eye, the examiner noted that the cornea and lens were normal.  He concluded that the chronic recurrent iritis with resultant iris scarring, synechiae, and cataract were the result of recurrent iritis or of continued treatment with ocular steroids to control iritis.  

In May 2010 the RO requested that the examiner again review the record, asking him to clarify whether he mis-identified the affected eye.  It reiterated that the Veteran's claim was for left eye disability and that service treatment records reflected injury to the left eye.

The Veteran was re-examined in July 2010.  The examiner noted that the previous examination had identified problems with the right eye, but that the service history indicated injury to the left eye.  He indicated that on re-examination, findings were essentially the same as the previous examination, with chronic recurrent iritis with pupilary synechia and early cataract on the right.  He indicated that references in the military records referred to the left eye, but that the Veteran's complaints referred to his right eye.  He concluded that there was no evidence or a correlation between the left eye injury and the recurrent chronic iritis in the right eye.

VA treatment records dated subsequent to the 2010 examinations reflect that in April 2011, the Veteran had 360 degree posterior synechiae in the left eye as well as a dense cataract.  A subsequent April 2011 VA record indicates chronic uveitis bilaterally with very poor vision.  The provider noted that work up for autoimmune disease was essentially negative.  

In light of the findings pertaining to the Veteran's left eye both before and after the 2010 examinations, the Board is concerned that the examining physician did not fully address the medical history in reaching his conclusion.  While the Board acknowledges the Veteran's report that his right eye is worse, the history does confirm that the Veteran has consistently complained of left eye problems as well.  Because the 2010 VA examiner did not include a discussion of the left eye complaints, the examination reports are inadequate for the purpose of deciding the Veteran's claim.  As such, the Board concludes that an additional examination must be conducted, to include consideration of the history of left eye complaints and treatment.

As the Veteran receives medical care through VA, obtain relevant VA medical dating from October 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).  In addition, the Veteran reported during an April 2011 VA medical consultation that he saw a Dr. Tillman in Eupora.  Accordingly, the Veteran should be asked to identify any additional records that are relevant to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any additional medical records, not already of record, that are relevant to his claim, including any relevant treatment records from Dr. Tillman.  Request that the Veteran complete and return any necessary authorization forms.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain relevant VA medical records dating from October 2011.  

3.  Then, schedule the Veteran for a VA examination to determine the etiology of any currently present left eye disability. The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, to include a medical, occupational, and environmental history focusing on silica, other inorganic dusts, and bioaerosol exposure.   

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present disabilities of the left eye.  The examiner should then provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any left eye disability is related to any disease or injury in service, to include but not limited to the July 1994 left eye injury. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

4. Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


